COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Agee
Argued at Alexandria, Virginia


SAFEWAY STORES, INC.
                                            MEMORANDUM OPINION * BY
v.   Record No. 2965-00-4                 JUDGE ROSEMARIE ANNUNZIATA
                                                 JULY 17, 2001
JOHN MARVIN LARRICK


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          C. Ervin Reid (Wright, Robinson, Osthimer &
          Tatum, on briefs), for appellant.

          John M. Larrick, pro se.


     The appellant, Safeway Stores, Inc., appeals an award of

benefits made by the Workers' Compensation Commission to the

appellee, John M. Larrick.   Safeway contends:    (1) Larrick's

claim is barred under Code § 65.2-601; and (2) the full

commission erroneously considered evidence created before, but

filed after, the date of the deputy commissioner's opinion.

Because we find Larrick's claim is not time-barred, we affirm.

                             BACKGROUND

     Larrick injured his lower back on January 19, 1990, while

lifting a box at work.   The employer's first report of the

accident to the commission, dated February 5, 1990, indicated

that Larrick's injury was to his "lower back."     Larrick's claim

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
was accepted as compensable by Safeway, and the parties entered

into a memorandum of agreement for payment of compensation.     The

agreement, dated March 15, 1990, indicated that the nature of

the injury was "lumbosacral strain."

     At some point after his initial back injury, Larrick began

experiencing pain in his neck and shoulder.   Larrick estimated

the symptoms began three to four weeks after the lifting

incident; however, he first received treatment for his neck and

shoulder pain in 1994.

     Larrick underwent surgery on his lower back in May 1991.

On January 5, 1992, Larrick filed a claim for benefits with the

commission, listing his only injury as a "ruptured disk."

     In April 1994, Larrick's treating physician, Dr. H. Edward

Lane, III, referred the employee to Dr. Steven F. Kennedy for

evaluation of his neck and shoulder problems.   Larrick reported

to Dr. Kennedy that the shoulder pain stemmed from the January

1990 accident.   Larrick admitted, however, that he had had

shoulder, neck and upper back pain since a work-related accident

approximately thirty-five years ago and that he had undergone

trigger point injections in his shoulder without much success as

recently as 1986 and 1987.   Dr. Kennedy noted that Larrick's

"MRI demonstrate[d] degenerative changes at C-4/5 with central

disk herniation and some disc herniation lateralizing to the

left side.   C-5/6 also ha[d] a disc bulge as [did] C-3/4."



                               - 2 -
     On January 14, 2000, Larrick filed a claim for benefits

seeking payment for medical treatment related to his neck and

shoulder injuries.   Although Safeway had paid for treatment to

Larrick's neck and shoulder since 1994, it refused to pay for

any further treatment related to these two areas.

     The commission selected the issue for determination on the

record.    Each party was directed to file a written statement and

any evidence by February 24, 2000.      The parties were

specifically advised that no additional information would be

accepted after that date.

     The deputy commissioner found Larrick's neck and shoulder

problems were not causally related to the January 1990 accident

and, therefore, denied benefits for treatment to those areas.

     The full commission reversed, finding the neck and shoulder

injuries were causally related to Larrick's lower back injury

suffered in January 1990.   In reaching this conclusion, the

commission relied on reports by Dr. Lane, which were also

considered by the deputy commissioner, and in part on a report

by Dr. Khaliqi, which was not considered by the deputy

commissioner because Larrick did not file the report with the

commission until after the deputy commissioner issued his

opinion.

     Safeway also contended that Larrick's claim for benefits

relating to his neck and shoulder injuries was time-barred

because he did not file a separate timely claim for these

                                - 3 -
injuries.   In concluding that the claim was not time-barred, the

full commission found that the lower back, neck and shoulder

conditions involved "all the same muscle mass," as Dr. Lane

stated in his report, and that because Safeway had been paying

for treatment for Larrick's neck and shoulder conditions,

Safeway was on notice of those two conditions.

     Safeway appealed the commission's ruling to this Court, and

we now affirm.

                             ANALYSIS

     An employee must assert against his employer "any claim

that he might have for any injury growing out of the accident,"

within the two-year statute of limitations period found in Code

§ 65.2-601.   Shawley v. Shea-Ball Constr. Co., 216 Va. 442, 446,

219 S.E.2d 849, 853 (1975) (emphasis added).   Therefore, if an

employee suffers multiple injuries during the same accident, the

employee must assert a claim for each injury, within the statute

of limitations period.   The limitation found in Code § 65.2-601

is jurisdictional.   Barksdale v. H.O. Engen, Inc., 218 Va. 496,

497, 237 S.E.2d 794, 795 (1977); Shawley, 216 Va. at 445, 219

S.E.2d at 852.   If an employee fails to assert a claim with

respect to a particular injury within two years from the date of

the accident, that claim is forever barred, and the commission

does not have the jurisdiction to consider the claim or make an

award with regard to it.   See Code § 65.2-601.



                               - 4 -
     Larrick injured his lower back at work on January 19, 1990.

On February 5, 1990, Safeway filed a first report of accident,

indicating that Larrick's injury was to his "lower back."     On

March 15, 1990, the parties entered a memorandum of agreement

for payment of compensation for a "lumbosacral strain." 1    Larrick

filed a claim for benefits on January 19, 1992, listing his

injury as a "ruptured disk."   Under Code § 65.2-601, Larrick had

two years from the date of his accident, until January 21, 1992,

to file a claim for any other injuries.   Larrick did not file a

separate claim for his neck and shoulder conditions.

     Because Larrick did not file a separate claim for his neck

and shoulder conditions, his claim will be deemed time-barred

unless the evidence shows that they constitute the same injury

as the lower back injury, a claim that was timely filed. 2    Cf.

Shawley, 216 Va. at 446, 219 S.E.2d at 853 (holding that where

there are two independent and unrelated injuries resulting from

the same accident, two claims must be timely filed).   In



     1
       "Lumbosacral" is defined as, "pertaining to the loins and
sacrum." Dorland's Medical Dictionary 962 (28th ed. 1994).
"Sacrum" is defined as, "the triangular bone just below the
lumbar vertebrae, formed usually by five fused vertebrae that
are wedged dorsally between the two hip bones." Id. at 1479.
     2
       We note that Larrick has not claimed that his neck and
shoulder injuries were caused by his lower back injury, thus
falling under the compensable consequences theory. Rather,
Larrick claims the neck and shoulder injuries, together with the
lower back injury, were the direct result of the January 19,
1990 accident.


                               - 5 -
addressing the issue of whether Larrick's claim was time-barred,

the full commission stated the following:

          With regards to the employer's argument that
          the claim is time-barred, the employer has
          been paying for treatment for both neck and
          back pain for ten years. The treating
          doctor[, Dr. Lane,] over this period
          describes the condition as "all the same
          muscle mass." There is no question the
          employer was on notice and accepted the neck
          condition as compensable along with the
          back. Although it may question causation at
          this stage, it cannot prevail on a statute
          of limitations defense.

The commission relied on the opinion of the treating physician,

Dr. Lane, in finding that Larrick's lower back, neck and

shoulder conditions are the same injury.    "If there is evidence,

or reasonable inferences can be drawn from the evidence, to

support the Commission's finding[], [it] will not be disturbed

on review, even though there is evidence in the record to

support a contrary finding."   Morris v. Badger Powhatan/Figgie

Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876, 877 (1986).

     In his opinion, Dr. Lane stated:

          It seems that his paraspinal muscles go into
          spasm throughout his back. . . . The
          paraspinal muscle groups, as you well know,
          extend throughout the back and neck, and
          irritation of the lumbosacral spine, in the
          muscle itself, certainly can affect the same
          muscle group higher up, and it appears this
          is his issue. We have not defined a major
          issue with cervical disc disease, and it
          does all seem to be soft tissue and related
          to the muscles of his back.




                               - 6 -
In short, according to Dr. Lane, Larrick suffered one injury to

his back that manifested itself in various symptoms, including

pain in his lower back, neck and shoulder.      We find Dr. Lane's

opinion constitutes sufficient evidence to support the

commission's finding that Larrick suffered one injury, albeit

with various symptoms.    Thus, Larrick was not required to file a

separate claim for his neck and shoulder injuries; his claim was

timely filed.    Accordingly, we affirm the commission's ruling

that Larrick's claim was not time-barred. 3

     Finally, Safeway contends that the commission improperly

considered Dr. Khaliqi's opinion on the issue of causation

because it was filed after the deputy commissioner's ruling.       We

find this claim is barred under Rule 5A:18. 4    Safeway was not

aware of the alleged error until the commission issued its

written opinion; however, the commission specifically referred

to Dr. Khaliqi's report in its opinion and Safeway failed to



     3
       Because we affirm on other grounds, we do not address the
commission's additional finding that because Safeway had notice
of Larrick's claim for his neck and shoulder injuries, the claim
was not time-barred.
     4
         Rule 5A:18 provides:

            No ruling of the trial court or the Virginia
            Workers' Compensation Commission will be
            considered as a basis for reversal unless
            the objection was stated together with the
            grounds therefor at the time of the ruling,
            except for good cause shown or to enable the
            Court of Appeals to attain the ends of
            justice.

                                - 7 -
explain why it did not raise the alleged error before the

commission, prior to appealing to this Court.   Accordingly, we

will not consider the issue on appeal.   Rule 5A:18.

                                                   Affirmed.




                              - 8 -
Agee, J., concurring.

     I join the majority opinion as to the Rule 5A:18 issue and

concur in the result that Safeway Stores, Inc. (the employer),

is obligated to pay for the medical treatment to John Larrick

(the claimant) for his neck and shoulder injuries arising out of

the January 1990 accident at issue in this case.   However, I

would affirm the Workers' Compensation Commission's (the

commission) decision for reasons which differ from the

majority's analysis.

     The controlling question on appeal to us from the

commission is whether it had jurisdiction to consider the

claimant's January 14, 2000 claim for benefits for his neck and

shoulder injuries stemming from a January 1990 accident.

     The employer contends that it was error for the commission

to consider the claim, averring that Code § 65.2-601 5 bars the

commission from considering the neck and shoulder claim filed

ten years after the accident as the memorandum of agreement

(approved by the commission) lists only a lumbosacral strain.

The employer argues that Shawley v. Shea-Ball Constr. Co., 216
Va. 442, 219 S.E.2d 849 (1975), controls this matter.




     5
       Code § 65.2-601 provides "[t]he right to compensation
under [the Workers' Compensation Act] shall be forever barred,
unless a claim be filed with the commission within two years
after the accident."

                              - 9 -
     The Supreme Court of Virginia set out a definitive

statement of the applicable law in Shawley.

          Appellant argues here that it was not
          necessary for him to specify all injuries in
          his original claim, or to assert them within
          [the statutory period] . . . . We disagree.
          Clearly it is the intent of [the statute]
          that . . . an employee must assert against
          his employer any claim that he might have
          for any injury growing out of an accident.
          . . . [I]t is this notice to the employer
          and his insurance carrier that gives them
          knowledge of the accident and of their
          potential liability. Failure to give such
          notice within [the statutory time period]
          from an accident would seriously handicap
          the employer and the carrier in determining
          whether or not there was in fact an injury,
          the nature and extent thereof, and if
          related to the accident. The reason for the
          limitation prescribed by [the statute] is a
          compelling one.

Id. at 446, 219 S.E.2d at 853.

     In its holding, the Supreme Court was clear that notice

made with specificity and asserted within the statute of

limitations is required for a claim to be considered by the

commission.   A claimant is thus required to identify all his

injuries within two years of the date of the accident.    Any

claims made after the statute of limitations has run, bars the

commission's consideration of this matter as its jurisdictional

authority terminates at the two-year mark.    See Code § 65.2-601.

Further, the commission has no authority to rewrite a memorandum

of agreement to encompass the injury or to determine if adjacent




                              - 10 -
body parts not identified in the agreement are "close enough" to

be covered. 6   See Shawley, 216 Va. at 446, 219 S.E.2d at 853.

     If the case at bar was limited to those facts similar to

Shawley, I would agree with the employer that the claimant's

claim was time-barred as the injury identification of

"lumbosacral strain" in the timely filed claim and memorandum of

agreement, and the treatment to the claimant's back, did not put

the employer on notice as to its potential liability for the

later claimed injury to the neck and shoulder.    This is

particularly true in this case, as there was no evidence that

the injuries to the neck and shoulder were treated until 1994,

two years after the statute of limitations had run.    However,

the facts in this matter are not limited to an analogy to the

facts of Shawley.    There is an additional and determinative

circumstance in this case, which vitiates the Shawley defense

and supports recovery by the claimant.

     On August 6, 1996, the parties jointly filed, and the

commission approved, an order requiring the employer to pay "all

reasonable medical bills for medical services causally related

to the January 19, 1990, accident which are:     (1) rendered by an

authorized health care provider, and, (2) rendered up to and



     6
       Such an action by the Commission disregards its own
precedent. See Gross v. Wyeth-Ayerst Laboratories, V.W.C. No.
182-73-27 (April 11, 2000), aff'd per curiam, Gross v. Wyeth-
Ayerst Laboratories, Record No. 1081-00-2 (Va. Ct. App.
Oct. 10, 2000).

                               - 11 -
including eight (8) years from the date of entry of this Order."

(Emphasis added).

        By entering into the agreement, the employer chose, in the

prudent exercise of its business judgment, to limit its

potential liability exposure by receiving the quid pro quo from

the claimant of a fixed time period of liability to August 6,

2004.    Assuming, arguendo, that the employer had a valid defense

under Shawley on August 5, 1996, it agreed by contract to, in

effect, waive that defense for "medical services causally

related" for a fixed period of exposure (8 years) commencing

after that date.    Such decisions are commonly made in

litigation, help to timely resolve controversies and are to be

encouraged by the courts.

        The employer must now abide by its bargain.   The employer

agreed not to just pay for health care services valid and

enforceable by reason of the January 19, 1990 accident as of

August 5, 1996.    To the contrary, the employer agreed to pay for

"medical services causally related" without limitation as to the

enforceability of such a claim on the date of the agreement.

        It is this agreement that gives the commission jurisdiction

to consider this matter.    "All questions arising under [the

Workers' Compensation Act] . . . shall be determined by the

commission . . . ."    Code § 65.2-700.   The commission clearly

had statutory jurisdiction to enter the jointly requested August

6, 1996 order and retained jurisdiction to enforce it.     The

                                - 12 -
employer's argument that the commission lost jurisdiction by

reason of the commission approved agreement of the parties is

simply erroneous.   "This grant of subject matter jurisdiction

includes the authority of the commission to enforce its orders

and to resolve coverage and payment disputes."   Bogle

Development Co. v. Buie, 250 Va. 431, 434, 463 S.E.2d 467, 468

(1995).   The commission, therefore, properly asserted

jurisdiction as eight years from the time of the order has not

lapsed.

     The focus in this matter then changes to making a

determination of whether the medical treatment provided to the

claimant for the pain in his neck and shoulder was causally

related to the January 1990 accident.   While the commission

applied the same analysis of the majority, which I find to be

inapplicable, the commission did make factual findings that

address this issue:

           From this record, we find that the treatment
           by Dr. Lane and the Fairfax Anesthesiology
           Associates for the claimant's back, neck and
           shoulder are reasonable, necessary, and
           causally related to the accident. Dr. Lane
           has been the primary treating orthopedist
           since the accident, and he has stated
           unequivocally that the lumbar, shoulder, and
           neck pain are related.

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.   See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488



                              - 13 -
(1989).   This finding by the commission is supported by the

evidence and, therefore, must be upheld.

     The claimant's neck and shoulder pain arose shortly after

the accident.   The lumbar laminectomy performed on the claimant

did not ease his pain.   The treating orthopedist wrote that

"irritation of the lumbosacral spine, in the muscle itself,

certainly can affect the same muscle group higher up, and it

appears this is [claimant's problem]."   A second physician

opined:

            [T]his pain is directly related to the
            injury [the claimant] experienced while
            working for the Safeway store. It is my
            feeling that the discomfort in his
            lumbosacral spine is directly related to the
            pain that [the claimant] is experiencing in
            his upper back and the occipital area of his
            head. The pain [the claimant] has been
            having is directly related to his initial
            injury.

     The only evidence offered to contradict these medical

opinions is the opinion of the employer's selected physician,

Dr. Wattenmaker, who examined the claimant once.   He concluded

that the neck and shoulder pain was unrelated to the 1990

accident. Dr. Wattenmaker, whose reasoning was based on "nothing

more than common sense," opined that if the claimant had

sustained an acute injury to the shoulder or neck he would have

felt pain immediately, not days later.   The commission did not

find Dr. Wattenmaker's opinion persuasive in light of the other

evidence.


                               - 14 -
     Thus, finding the commission had authority to assert

jurisdiction in this matter and that the evidence supports a

finding that the neck and shoulder pain was causally related to

the 1990 accident, I would affirm the commission's decision to

hold the employer responsible for the payment of the health care

provider bills for the medical treatment provided the claimant

for these injuries for the reasons set forth above.




                             - 15 -